Exhibit10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT

This AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this “Agreement”), dated as
of June 28, 2016 but effective as of August 1, 2015 (the “Effective Date”), is
by and between NantWorks, LLC, a Delaware limited liability company
(“NantWorks”), and NantKwest, Inc., a Delaware corporation (the
“Company”).  Each of NantWorks and the Company is sometimes referred to as a
“Party” and collectively are sometimes referred to as the “Parties.”  In
consideration of the mutual promises and covenants set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

In addition to terms defined elsewhere in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any person, any other person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Person.  The term “control,” as used in the
immediately preceding sentence means, with respect to any person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled person.

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
copyrights, trade secrets, domain names, mask works, information and proprietary
rights and processes, similar or other intellectual property rights, subject
matter of any of the foregoing, tangible embodiments of any of the foregoing,
licenses in to and under any of the foregoing.

ARTICLE II
Agreement To Provide and Accept Services

Section 2.01.Provision of Services.  

(a)On the terms and subject to the conditions contained in this Agreement, each
of NantWorks or the Company shall provide, or shall cause its Affiliates or
third parties designated by it (such designated Affiliates and third parties
(other than the Company in the case of NantWorks or its subsidiaries), together
with NantWorks or the Company, as the case may be, referred to singly as a
“Service Provider” and collectively as the “Service Providers”) to provide, to
the other Party (and/or one or more of its Affiliates or subsidiaries, as
applicable, referred to singly as a “Receiving Party” and collectively, together
with NantWorks or the Company, as the case may be, as the “Receiving Parties”)
the services listed on Schedule A attached hereto (each, a “Service” and,
collectively, the “Services”).

 

1

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

(b)Each of NantWorks and the Company shall make in its sole discretion any
decisions as to which of the Service Providers (including the decisions to use
reasonably qualified third parties who are not their respective Affiliates)
shall provide the Services.  Each of NantWorks and the Company shall be
responsible for the acts and omissions of each of their Service Providers.  Each
Service shall be provided and accepted in accordance with the terms, limitations
and conditions set forth in this Agreement. 

Section 2.02.Access; Books and Records.  Each of NantWorks and the Company
shall, and shall direct its Affiliates or subsidiaries to, (a) make available on
a timely basis to the Service Providers all information and materials reasonably
requested by such Service Providers to enable such Service Providers to provide
the applicable Services to such Receiving Party; (b) provide to the Service
Providers reasonable access to the premises of the Receiving Parties and any of
their Affiliates to the extent necessary for such Service Providers to provide
the applicable Services to the Receiving Parties; and (c) create and maintain
accurate books and records in connection with the provision of the Services
performed or caused to be performed by it and, upon reasonable notice from (and
at the sole expense of) the other Party, shall make available for inspection by
such other Party such books and records, all in order that Receiving Party may
substantiate the Service Costs as set forth on Schedule A attached hereto and to
otherwise fulfill its documentation requirements (e.g., external audit requests,
corporate tax preparation, Sarbanes-Oxley compliance, etc.).  Without limiting
the generality of the foregoing, the Parties will in good faith discuss and
implement a process/methodology to track and otherwise document the Service
Costs as set forth on Schedule A.  Any inspection pursuant to this Section 2.02
shall (i) be conducted during reasonable business hours, (ii) occur no more than
one (1) time per calendar year and (iii) be conducted by the Receiving Party in
a manner that will not unreasonably interfere with the normal business
operations of the Service Provider.

Section 2.03.Reliance.  The Service Providers shall be entitled to rely upon the
genuineness, validity or truthfulness of any document, instrument or other
writing presented by the Receiving Parties in connection with this
Agreement.  No Service Provider shall be liable for any impairment of any
Service caused by its not receiving information, either timely or at all, or by
its receiving inaccurate or incomplete information from the Receiving Parties
that is required or reasonably requested regarding that Service.

Section 2.04.Cooperation.  The Parties and their respective Affiliates or
subsidiaries shall cooperate with each other in all reasonable respects in
matters relating to the provision and receipt of the Services.

ARTICLE III
TERMS AND CONDITIONS; Payment; Independent Contractors

Section 3.01.Terms and Conditions of Services.

(a)The Service Providers shall be required to perform the Services using
substantially the same quality and standard of care as (in a manner consistent
with) NantWorks’ or the Company’s provision of such Services, as the case may
be, for its own business and its subsidiaries (but in no event less than
reasonable care).  Each Service Provider shall act under this Agreement solely
as an independent contractor and not as an agent or employee of any other Party
or any of such Party’s Affiliates, provided any Service Provider (other than
NantWorks or the Company) shall perform the applicable Services on behalf of the
applicable Party.

2

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 3.02.Intellectual Property; Licenses. 

(a)Except as otherwise expressly provided in this Agreement, each of the Company
and NantWorks or its respective Affiliates, as the case may be, shall retain all
right, title and interest in and to their respective Intellectual Property and
any and all improvements, modifications and derivative works thereof.  Without
limiting the foregoing, any data or other materials of a Service Provider
furnished to the Receiving Party in connection with the performance of the
Services shall remain the sole property of such Service Provider.  

(b)Each of NantWorks and the Company, for itself and on behalf of its
Affiliates, hereby grants to the relevant Receiving Party an irrevocable,
perpetual, non-exclusive, royalty-free, freely transferable, worldwide right and
license to all work product and deliverables generated in the course of
performing the Services on behalf of the relevant Receiving Party (the “Work
Product”).  Notwithstanding the foregoing, Work Product shall not include any
creations (including, without limitation, any technology, inventions,
discoveries, works of authorship or other prior creations) that were conceived,
created or reduced to practice by or for a Service Provider (alone or with
others) prior to the Effective Date or results, data or Intellectual Property
relating to the Parties’ respective diagnostic or therapeutic product candidates
(collectively, “Background Technology”).  It is the intent of the Parties that
the Services to be provided pursuant to this Agreement will be primarily in the
areas of administrative, operational and logistical support functions.  To the
extent any Background Technology is incorporated into or otherwise included in,
or is necessary or desirable for the use or exploitation of, any Work Product,
each of NantWorks and the Company, for itself and on behalf of its Affiliates,
hereby grants to the relevant Receiving Party a limited, irrevocable, perpetual,
non-exclusive, royalty-free, freely transferable, worldwide right and license to
any Background Technology of the relevant Service Provider that is incorporated
into, or otherwise included in, or is necessary or desirable for the use or
exploitation of, the Work Product, but solely to the extent necessary to enable
the Receiving Party to utilize the Work Product.  Notwithstanding anything
herein to the contrary, and for the avoidance of doubt, (a) the Services
provided hereunder shall not include non-clinical or clinical research services
or any other activities intended to generate results, data or Intellectual
Property relating to the Parties’ respective diagnostic or therapeutic product
candidates and (b) to the extent such non-clinical, clinical research or other
services or activities, if any, are contemplated to be performed by the Parties,
then the terms and conditions of such services or activities will be outlined in
a separate written agreement between the Parties (it being understood and agreed
that neither Party shall be obligated to enter into any such agreement).    

(c)Except as otherwise expressly provided in this Agreement, no Party (or its
Affiliates) shall have any rights or licenses with respect to any Intellectual
Property of the other Party.  All rights and licenses not expressly granted in
this Agreement are expressly reserved by the relevant Party.  Each Party shall
from time to time execute any documents and take any other actions reasonably
requested by the other Party to effectuate the intent of this Section 3.02.

Section 3.03.Compensation.

(a)Cash Compensation.  In consideration of the Services to be rendered
hereunder, each of the Company or NantWorks shall compensate the other Party in
accordance with Schedule A attached hereto.  On a quarterly basis, each of the
Company or NantWorks shall deliver an invoice to the other Party for Services
provided to the Receiving Party during the preceding quarter, and each such
invoice shall set forth a reasonable calculation of the amounts charged for such
Service (the “Service Costs”).  For any given quarter, payment for undisputed
amounts of the quarterly invoice shall be due within thirty (30) days of the
Receiving Party’s receipt of invoice

3

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

(b)Equity Awards.  Natural persons who are employees or consultants to Service
Providers and who provide Services to the Company or Nantworks or their
Affiliates pursuant to this Agreement shall be deemed consultants and shall be
eligible to receive equity awards under a Receiving Party’s equity incentive
plan, subject to approval of the board of directors or compensation committee of
such Receiving Party. 

Section 3.04.Disclaimer of Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE FURNISHED AS
IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE.

Section 3.05.Taxes.  Each of NantWorks or the Company acknowledges and agrees
that it shall be NantWorks’ or the Company’s obligation to report as income all
compensation received by it pursuant to this Agreement and to pay any
withholding taxes, self-employment taxes, and social security, unemployment or
disability insurance or similar items, including interest and penalties thereon,
in connection with any payments made to NantWorks or the Company by the other
Party hereunder.

Section 3.06.Use of Services.  Each of NantWorks or the Company shall not, and
shall cause its subsidiaries not to, resell any Services to any person
whatsoever or permit the use of the Services by any person other than in
connection with the conduct of the operations of the Receiving Party’s
respective business.

ARTICLE IV
Force Majeure

No Service Provider shall be liable for any expense, loss or damage whatsoever
arising out of any interruption of Service or delay or failure to perform under
this Agreement that is due to acts of God, acts of a public enemy, acts of
terrorism, acts of a nation or any state, territory, province or other political
division thereof, fires, floods, epidemics, riots, theft, quarantine
restrictions, freight embargoes or other similar causes beyond the reasonable
control of such Service Provider.  In any such event, any Service Provider’s
obligations under this Agreement shall be postponed for such time as its
performance is suspended or delayed on account thereof.  Each Service Provider
will promptly notify the Receiving Party upon learning of the occurrence of such
event of force majeure.  Upon the cessation of the force majeure event, such
Service Provider will use commercially reasonable efforts to resume, or to cause
any other relevant Service Provider to resume, its performance with the least
practicable delay.

ARTICLE V
Liabilities

Section 5.01.Punitive and Other Damages.  None of the Company, NantWorks or any
other of their respective Service Providers shall be liable to the Receiving
Party or any of its Affiliates or their employees, agents, members, managers,
officers and directors (collectively, “Representatives”), whether in contract,
tort (including negligence and strict liability) or otherwise for any punitive
damages whatsoever which in any way arise out of, relate to or are a consequence
of, the performance or nonperformance by any Service Provider (including
Affiliates and third-party Service Providers providing services) hereunder or
the provision of, or failure to provide, any Service hereunder.  Notwithstanding
anything herein to the contrary, none of the Company, NantWorks or any other of
their respective Service Providers shall be liable to the Receiving Party or any
of its Affiliates or any of its or its Affiliate’s Representatives for an amount
in excess of the total Service Costs paid by the Receiving Party hereunder.

4

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 5.02.Obligation To Reperform.  In the event of any breach of this
Agreement by any Service Provider with respect to any error, defect or breach
(which breach Service Provider can reasonably be expected to reperform in a
commercially reasonable manner) in the provision of any Service, the Service
Provider shall promptly correct in all material respects such error, defect or
breach or reperform in all material respects such Service at the request of the
Receiving Party and at the expense of the Service Provider.  To be effective,
any such request for performance by the Company or NantWorks must be in writing
that specifies in reasonable detail the particular error, defect or breach and
be made no more than one month from the date such Service was provided. 

Section 5.03.Release and Indemnity.  Except as specifically set forth in this
Agreement, the Receiving Party hereby releases each Service Provider and each of
its Representatives (collectively, the “Indemnitees”), and the Receiving Party
hereby agrees to indemnify, defend and hold harmless the Indemnitees, from and
against any and all claims, demands, complaints, liabilities, losses, damages,
costs and expenses (“Damages”) arising from, relating to or in connection with
the use of any Service by the Receiving Party or any of its Affiliates or any
other person using such Service, except to the extent that such liability arises
out of, relates to or is a consequence of any of Indemnitee’s bad faith, gross
negligence, willful misconduct or breach of this Agreement.

Section 5.04.NantWorks Indemnity.  NantWorks hereby agrees to indemnify, defend
and hold harmless the Company and its Affiliates and subsidiaries, from and
against any and all Damages arising from, relating to or in connection with the
use of any Service by the Company or any of the Receiving Parties or any other
person using such Service or in connection with the sale, delivery, provision or
use of any Service provided under or covered by this Agreement to the extent
that such Damages arise out of, relate to or is a consequence of NantWorks’ or
any other of the Service Providers’ bad faith, gross negligence or willful
misconduct.

Section 5.05Company Indemnity.  The Company hereby agrees to indemnify, defend
and hold harmless NantWorks and its Affiliates and subsidiaries, from and
against any and all Damages arising from, relating to or in connection with the
use of any Service by NantWorks or any of the Receiving Parties or any other
person using such Service or in connection with the sale, delivery, provision or
use of any Service provided under or covered by this Agreement to the extent
that such Damages arise out of, relate to or is a consequence of the Company’s
or any other of the Service Providers’ bad faith, gross negligence or willful
misconduct.

ARTICLE VI
Termination

Section 6.01.Termination.  Notwithstanding anything in this Agreement to the
contrary, the obligation of any Service Provider to provide or cause to be
provided any Service shall cease on the earliest to occur of the date on which
(a) the Receiving Party procures such Service from another party, (b) the
Receiving Party notifies the other Party in writing that it is able to provide
such Service for itself and will discontinue taking such Service, or (c) such
Service is terminated by any Party in accordance with the terms of
Section 6.02.  Unless agreed otherwise by the Parties, after any termination of
a Service in accordance with the preceding sentence, NantWorks, the Company or
their respective Affiliates and subsidiaries shall not be obligated to reinstate
such Service at a time subsequent to the effective date of such
termination.  This Agreement shall terminate, and all provisions of this
Agreement shall become null and void and of no further force and effect, except
for the provisions set forth in Section 6.04, on the date on which no Service
Provider has any obligation to provide any Service under this Agreement.

Section 6.02.Breach of Agreement.  Subject to Article IV, in the event of a
material breach by any Service Provider of any of its material obligations under
this Agreement, including any failure by the Company or NantWorks, as the case
may be, to make payments to the other Party when due, which

5

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

breach is not cured in all material respects within 60 days (or 30 days in the
event of failure by the Receiving Party to make payments to the other Party when
due) after written notice of such breach is provided by the non-breaching Party,
the non-breaching Party may terminate (i) this Agreement immediately if such
breach results from the Receiving Party’s failure to make any payments under
this Agreement when due and (ii) the Service with respect to which such breach
has occurred, in each case by providing written notice of such termination;
provided, however, that if such failure or dispute relates to a dispute
contested in good faith, the non-breaching party may not terminate this
Agreement pending resolution of the dispute.   

Section 6.03.Sums Due.  In the event of a termination of this Agreement, the
Service Providers shall be entitled to the immediate payment of, and the Company
or NantWorks, as the case may be, shall within ten (10) days, pay to the other
Party, all accrued amounts for Services and any other amounts due under this
Agreement as of the date of termination (other than in the case of termination
for breach under Section 6.02(ii) amounts in respect of the Services with
respect to which such breach has occurred).

Section 6.04.Effect of Termination.  Sections 3.01(b), 3.02, 3.03, 3.04, 3.05
and 6.03, this Section 6.04 and Article I, Article V and Article VII shall
survive any termination of this Agreement.

ARTICLE VII
Miscellaneous

Section 7.01.Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns;
provided, that no Party to this Agreement will assign its rights or delegate any
or all of its obligations under this Agreement without the express prior written
consent of the other Party to this Agreement; provided, further, that either
Party may assign all or any part of its rights and may assign performance of
Services to other Service Providers under this Agreement without obtaining any
consent of the other Party, provided that in no case shall such assignment
relieve the assignor of any obligations hereunder.  Any purported assignment or
transfer in violation of this Section 7.01 shall be null and void and of no
effect.

Section 7.02.Third-Party Beneficiaries.  This Agreement is for the sole benefit
of the Parties and their permitted successors and assigns, and nothing in this
Agreement expressed or implied shall give or be construed to give to any person,
other than the Parties and their permitted successors and assigns, any legal or
equitable rights hereunder, whether as third-party beneficiaries or otherwise,
except for the Service Providers.

Section 7.03.Amendments.  No amendment to this Agreement shall be effective
unless such amendment is in writing and signed by each Party.

Section 7.04.Waivers.  No failure or delay on the part of any Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Parties hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have
hereunder.  No provision of this Agreement may be waived except pursuant to a
writing executed by the waiving Party.

Section 7.05.Notices.  All notices and other communications to be given to any
Party shall be sufficiently given for all purposes hereunder if in writing and
delivered by hand, courier or overnight delivery service or three days after
being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or when received in the form of a telegram or
facsimile and shall be

6

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

directed to the address set forth below (or at such other address or facsimile
number as such party shall designate by like notice): 

 

(a)

 

If to NantWorks:

 

 

 

NantWorks, LLC

 

 

9920 Jefferson Boulevard

 

 

Culver City, California 90232

 

 

Attention:

Chief Executive Officer and

 

 

 

General Counsel

 

(b)

 

If to the Company:

 

 

 

NantKwest, Inc.

 

 

3530 John Hopkins Court

 

 

San Diego, California 92121

 

 

Attention:

President

 

Section 7.06.Exhibits and Schedules; Interpretation.  The headings contained in
this Agreement or in any Schedule to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  All Schedules referred to in this Agreement are incorporated in and
made a part of this Agreement as if set forth in full in this Agreement.  Any
capitalized terms used in any Schedule but not otherwise defined in such
Schedule shall have the meaning as defined in this Agreement.  When a reference
is made in this Agreement to an Article, Section or Schedule, such reference
shall be to an Article or Section of, or a Schedule to, this Agreement unless
otherwise indicated.  For all purposes hereof, the terms “include” and
“including” shall be deemed followed by the words “without limitation”.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  No provision of this Agreement shall be
interpreted or construed against any Party hereto solely because such Party or
its legal representative drafted such provision.

Section 7.07.Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

Section 7.08.Entire Agreement.  This Agreement, including the Schedules to this
Agreement, and the Agreement constitute the entire agreement and understanding
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings and negotiations, both written and oral,
between the Parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth in this Agreement has been made or relied upon by any Party hereto.

Section 7.09.Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

7

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 7.10.Governing Law and Dispute Resolution.  This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within that State
without regard to its conflicts of laws provisions.  Any claim or controversy
between the Parties arising out of the circumstances and relationships
contemplated by this Agreement, including disputes relating to the validity,
construction or interpretation of this Agreement (“Disputes”), shall, upon
written notice of the Company to NantWorks or NantWorks to the Company, as
applicable, be referred for resolution by final, binding arbitration in
accordance with the provisions of this Section 7.10.  The arbitration shall be
conducted by the Judicial Arbitration and Mediation Services, Inc. (or any
successor entity thereto) (“JAMS”) under its rules of arbitration then in
effect, except as modified in this Agreement.  The arbitration shall be
conducted in the English language, by a single arbitrator.  The arbitrator shall
engage an independent expert with experience in the subject matter of the
Dispute to advise the arbitrator.  With respect to any Dispute arising under
this Agreement, the Parties and the arbitrator shall use all reasonable efforts
to complete any such arbitration within six (6) months from the issuance of
notice of a referral of any such Dispute to arbitration.  The arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the Parties must expend for discovery; provided that the
arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.  The Parties agree that the decision of the
arbitrator shall be the sole, exclusive and binding remedy between them
regarding the Dispute presented to the arbitrator.  Any decision of the
arbitrator may be entered in a court of competent jurisdiction for judicial
recognition of the decision and an order of enforcement.  The arbitration
proceedings and the decision of the arbitrator shall not be made public without
the mutual consent of the Parties and each Party shall maintain the
confidentiality of such proceedings and decision unless each Party otherwise
agrees in writing; provided that a Party may make such disclosures as are
permitted for confidential information under Section 7.11 below.  Unless
otherwise mutually agreed upon by the Parties, the arbitration proceedings shall
be conducted in the County of Los Angeles in the State of California.  The
Parties agree that they shall share equally the cost of the arbitration filing
and hearing fees, the cost of the independent expert retained by the arbitrator,
and the cost of the arbitrator and administrative fees of JAMS.  Each Party
shall bear its own costs and attorneys’ and witnesses’ fees and associated costs
and expenses.  Pending the selection of the arbitrator or pending the
arbitrator’s determination of the merits of any Dispute, a Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party. 

Section 7.11.Confidentiality.  Each of the Parties agrees that any confidential
information of the other Party received in the course of performance under this
Agreement shall be kept strictly confidential by the Parties, except that either
Party may, (i) for the purpose of providing Services pursuant to this Agreement,
disclose such information to any of its respective Affiliates or to third-party
Service Providers; provided, that any such third party shall have agreed to be
bound by this Section 7.11 and (ii) disclose such information to the extent
reasonably necessary in connection with the enforcement of this Agreement or as
required by law or legal process, including any tax audit or litigation.  The
obligations under this Section 7.11 shall not apply to (i) information that is
already in the possession of the Party receiving confidential information,
provided that such information is not known by such Party to be subject to
another confidentiality agreement with or other obligation of secrecy to the
other Party or another party; (ii) information that becomes available to the
public other than as a result of a disclosure, directly or indirectly, by the
Party receiving confidential information or its Affiliates; or (iii) information
that becomes available to the Party receiving confidential information on a
non-confidential basis from a source other than the other Party; provided that
such source is not known by such party to be bound by a confidentiality
agreement with or other obligation of secrecy to the other Party.

[Remainder of page left intentionally blank]

 

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated Shared
Services Agreement as of the date first written above.

 

 

 

NANTWORKS, LLC

 

By:

 

/s/ Charles Kim

Name:

 

Charles Kim

Title:

 

General Counsel

 

 

 

NANTKWEST, INC.

 

By:

 

/s/ Barry Simon

Name:

 

Barry J. Simon

Title:

 

President & COO

 

 

 

Signature Page to Shared Services Agreement

9

 

--------------------------------------------------------------------------------

 

SCHEDULE A

Schedule of Services and Compensation

 

NantWorks and/or its Affiliates shall provide (or cause to be provided) the
following corporate, general and administrative and other support services to
the Company and its Affiliates and subsidiaries:

 

·

Human Resources and Administration Management;

 

·

Administration and Management of Patent and Trademark Portfolios;

 

·

Legal and Compliance;

 

·

Finance and Risk Management;

 

·

Information Technology and Cloud Services;

 

·

Facilities, Procurement and Travel;

 

·

Investor Relations;

 

·

Manufacturing Support and Strategy;

 

·

Research and Development Support and Strategy;

 

·

Regulatory and Clinical Trial Support and Strategy;

 

·

Corporate Development and Strategy; and

 

·

Such other support services as may be reasonably requested by the Company and
agreed by NantWorks.

 

The Company and/or its Affiliates shall provide (or cause to be provided) the
following corporate, general and administrative and other support services to
NantWorks and its Affiliates and subsidiaries:

 

·

Manufacturing Support and Strategy;

 

·

Research and Development Support and Strategy;

 

·

Regulatory and Clinical Trial Support and Strategy; and

 

·

Such other support services as may be reasonably requested by NantWorks and
agreed by the Company.

 

Notwithstanding anything herein to the contrary, and for the avoidance of doubt,
the Services provided hereunder shall not include non-clinical or clinical
research services or any other activities intended to generate results, data or
Intellectual Property relating to the Parties’ respective diagnostic or
therapeutic product candidates.   It is the intent of the Parties that the
Services to be provided pursuant to this Agreement will be primarily in the
areas of administrative, operational and logistical support functions.  To the
extent such services or activities, if any, are contemplated to be performed by
the Parties, then the terms and conditions of such services or activities will
be outlined in a separate written agreement between the Parties (it being
understood and agreed that neither Party shall be obligated to enter into any
such agreement).

 

In compensation for the Services:

 

·

The Receiving Party will be charged for such Services at cost (without mark-up
or profit for NantWorks or the Company, but including reasonable allocations of
employee benefits, facilities and other direct and fairly allocated indirect
costs that relate to the employees or consultants providing the Services) based
whenever possible on identification of specific costs as identifiable within
NantWorks’ and the Company’s, as applicable, books and records (e.g., specific
salaries

10

--------------------------------------------------------------------------------

 

 

for the individuals providing Services) and where such specific identification
is not possible, based upon good faith allocations determined by analysis
performed by  finance department head of the Party providing the Services and
made in a manner consistent with NantWorks’ and the Company’s provision of such
Services for its subsidiaries and portfolio companies as of Effective Date. 

 

·

Such allocations will be based on reasonable estimates of percentages of
employees’ or consultants’ time or specific man hours, square footage
percentages of shared facilities and infrastructure costs dedicated to Receiving
Party’s activities, and specific reimbursement for services performed by third
parties for the direct benefit of the Receiving Party.

 

·

The Receiving Party shall reimburse NantWorks or the Company, as applicable, for
all reasonable out-of-pocket costs incurred by it in performing the Services on
behalf of the Receiving Party.

11